DETAILED ACTION
This action is responsive to the communication filed on 10/11/22.
Claims 1, 5, 6, 8, 12, 14, 18 and 19 have been amended.
No claims have been added and/or canceled.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poder et al (US Pub. No. 2016/0234232 herein after “Poder”) and Lear et al (NPL Slinging MUD: Manufacturer Usage Descriptions) further in view of Gupta et al (US Pub. No. 2016/0261465 herein after “Gupta”).

As per claim 1 and similarly claim 14, Poder discloses a method, comprising: 
receiving, at a device in a network, an access policy and a class behavioral model for a node in the network that are associated with a class asserted by the node (Poder, para[0017,0021,0040-0045,0053,0057] devices may be foreign to the network…have partial, limited or no access to network resources, expected communication behavior, notify the local office that these devices are allowed to communicate with the access node or the device, a manufacturer…may provide the local office with a typical communication profile for that type of smart device, the local office 103 may retrieve a communication profile from another source); 
applying, by the device, the access policy and class behavioral model to traffic associated with the node; identifying, by the device, a deviation in a behavior of the node from the class behavioral model, based on the applying of the class behavioral model to the traffic associated with the node (Poder, para[0043,0048] may use a baseline communication profile for a type of device to determine if other devices of a same type within other premises networks  deviate from the communication profile of expected communication behavior associated with those types of devices, determine whether a device’s communications deviate from or conflict with the expected communication behavior in that device’s communication profile); 
and causing, by the device, performance of a mitigation action in the network based on the identified deviation in the behavior of the node from the class behavioral model (Poder, para[0058-0061] may classify a device as a blacklisted device or may assign the device to a list of malicious devices, the local office or the user may perform an action, block one or more communications).
Poder does not disclose a class that is associated with a Manufacturer Usage Description (MUD) Universal Resource Identifier (URI) asserted by the node.
However, Lear discloses a class that is associated with a Manufacturer Usage Description (MUD) Universal Resource Identifier (URI) asserted by the node (Lear, section IV: A MUD URI may serve several functions…it identifies where to retrieve a MUD file…the MUD URI provides quite precise classification as to the type what the device). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lear’s teaching of Slinging MUD: Manufacturer Usage Descriptions into Poder’s teaching of Protecting Network Devices From Suspicious Communications because one of the ordinary skill in the art would have been motivated to provide a means for the manufacturer to guide network deployment policies. 
Neither Poder nor Lear discloses a machine learning-based class behavioral model for a node in the network associated with a class that is associated with a MUD URI asserted by the node.
However, Gupta discloses a machine learning-based class behavioral model for a node in the network associated with a class that is associated with a MUD URI asserted by the node and identifying, by the device, a deviation in a behavior of the node from the class behavioral model, based on the applying of the class behavioral model to the traffic associated with the node (Gupta, para[0099-0102] behavioral analysis, analysis module may analyze the aggregated behavior to detect one or more behavioral anomalies; analysis module may use machine learning to detect the behavioral anomalies; the analysis module may build a model representing normal behavior associated with the IoT device, wherein the model representing the normal behavior…may be built over time based on…behavior vectors and/or models corresponding to other devices in the local IoT network…and/or any other suitable information that may have relevance to assessing normal behavior).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gupta’s teaching of Behavioral Analysis To Automate Direct and Indirect Local Monitoring of Internet of Things Device Health into the combination of Poder and Lear because one of the ordinary skill in the art would have been motivated to provide a machine learning model to detect deviation from a normal behavior. 


As per claim 8, Poder discloses t method, comprising: 
receiving, at a supervisory device in a network, data indicative of a class asserted by a node in the network (Poder, para[0031,0043] a new device may connect to, communicate with, and/or associate with the premises network, the communication profile for the smart device 117 may indicate or be based on identifying information of the smart device 117, "baseline" communication profile may be determined for devices of a same or similar type of device as the smart device 117); 
identifying, by the supervisory device, an access policy associated with the class asserted by the node (Poder, para[0017,0042] devices may be foreign…have partial, limited, or no access to network resources; the communication profile…notify office that other device are allowed to communicate…permission); 
identifying, by the supervisory device, a class behavioral model associated with the class asserted by the node (Poder, para0043-0044] expected communication behavior of a device…the local office may generate…assign and/or associate a communication profile); and 
causing, by the supervisory device, installation of the access policy and class behavioral model to one or more networking devices in the network, wherein the one or more networking devices apply the access policy and class behavioral model to traffic associated with the node, and wherein the one or more networking devices cause a mitigation action to be performed when a behavior of the node deviates from the class behavioral model (Poder, para[0043-0045,0048] the local office 103 and/or the access node device 140a may use the baseline communication profile for this type of device to determine if this device's monitored communications deviate from that communication profile of expected communication behavior associated with that type of device, may determine whether a device's communications (e.g., current or subsequent communications being received or transmitted) deviate from or conflict with the expected communication behavior in that device's communication profile).
Poder does not disclose wherein the data comprises a Manufacturer Usage Description (MUD) Universal Resource Identifier (URI) asserted by the node.
However, Lear discloses wherein the data comprises a Manufacturer Usage Description (MUD) Universal Resource Identifier (URI) asserted by the node (Lear, section IV: A MUD URI may serve several functions…it identifies where to retrieve a MUD file…the MUD URI provides quite precise classification as to the type what the device). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lear’s teaching of Slinging MUD: Manufacturer Usage Descriptions into Poder’s teaching of Protecting Network Devices From Suspicious Communications because one of the ordinary skill in the art would have been motivated to provide a means for the manufacturer to guide network deployment policies. 
Neither Poder nor Lear discloses identifying a machine learning-based class behavioral model associated with the class asserted by the node.
However, Gupta discloses identifying a machine learning-based class behavioral model associated with the class asserted by the node (Gupta, para[0099-0102] behavioral analysis, analysis module may analyze the aggregated behavior to detect one or more behavioral anomalies; analysis module may use machine learning to detect the behavioral anomalies; the analysis module may build a model representing normal behavior associated with the IoT device, wherein the model representing the normal behavior…may be built over time based on…behavior vectors and/or models corresponding to other devices in the local IoT network…and/or any other suitable information that may have relevance to assessing normal behavior).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gupta’s teaching of Behavioral Analysis To Automate Direct and Indirect Local Monitoring of Internet of Things Device Health into the combination of Poder and Lear because one of the ordinary skill in the art would have been motivated to provide a machine learning model to detect deviation from a normal behavior.

As per claim 2 and similarly claim 9 and 15,  Poder discloses the method as in claim 1, wherein the mitigation action comprises one of: blocking at least a portion of the traffic associated with the node or generating an alert regarding the node (Poder, para[0061-0064]).

As per claim 3 and similarly claims 10 and 16, Poder discloses the method as in claim 1, wherein the access policy indicates a set of one or more endpoints with which the node is authorized to communicate (Poder, para[0017,0042,0057-0058]).

As per claim 4 and similarly claims 11 and 17, Poder discloses the method as in claim 1, wherein the device comprises at least one of: a router, a switch, a firewall, or a gateway in the network (Poder, para[0014]).

As per claim 5 and similarly claims 12 and 18, Poder discloses the method as in claim 1, wherein the class behavioral model is a machine learning- based traffic model that is trained using traffic data observed from one or more devices of the class asserted by the node (Poder, para[0036]).

As per claim 7 and similarly claims 13 and 20, Poder does not disclose, however, Lear discloses the method as in claim 1, wherein the access policy is determined using data downloaded from the MUD URI (Poder, para[0053])(Lear, Section IX). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lear’s teaching of Slinging MUD: Manufacturer Usage Descriptions into Poder’s teaching of Protecting Network Devices From Suspicious Communications because one of the ordinary skill in the art would have been motivated to provide a means for the manufacturer to guide network deployment policies. 


Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poder and Lear and further in view of Baradaran et al (US Pub. No. 2017/0126718 herein after “Baradaran”).

As per claim 6 and similarly claim 19, Poder nor Lear disclose the method as in claim 5, Poder does not disclose wherein the traffic model is further trained using synthetic traffic data formed from the access policy associated with the class asserted by the node.
However, Baradaran discloses wherein the traffic model is further trained using synthetic traffic data formed from the access policy associated with the class asserted by the node (Baradaran, para[0282]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Baradaran’s teaching of Framework for Explaining Anomalies in Accessing Web Applications into the combination of Poder and Lear because one of the ordinary skill in the art would have been motivated to improve network security by identifying network traffic as an anomaly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448